 


110 HR 6947 RH: Department of Homeland Security Appropriations Act, 2009
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 558 
110th CONGRESS 2d Session 
H. R. 6947 
[Report No. 110–862]
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2008
Mr. Price of North Carolina, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2009, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2009, and for other purposes, namely:  
 I Departmental management and operations 
 Office of the secretary and executive management For necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $117,413,000: Provided, That not to exceed $60,000 shall be for official reception and representation expenses.  
 Office of the under secretary for management For necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $189,695,000, of which not to exceed $3,000 shall be for official reception and representation expenses: Provided, That of the total amount, $6,000,000 shall remain available until expended solely for the alteration and improvement of facilities, tenant improvements, and relocation costs to consolidate Department headquarters operations at the Nebraska Avenue Complex.  
 Office of the chief financial officer For necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $55,235,000, of which $12,000,000 shall remain available until expended for financial systems improvements.  
 Office of the chief information officer For necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide technology investments, $247,369,000; of which $86,928,000 shall be available for salaries and expenses; and of which $160,441,000, to remain available until expended, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security: Provided, That none of the funds appropriated shall be used to support or supplement the appropriations provided for the United States Visitor and Immigrant Status Indicator Technology project or the Automated Commercial Environment: Provided further, That the Chief Information Officer shall submit to the Committees on Appropriations of the Senate and the House of Representatives, not later than 60 days after the date of the enactment of this Act, an expenditure plan for all information technology acquisition projects that are funded under this heading or are funded by multiple components of the Department of Homeland Security through reimbursable agreements: Provided further, That such expenditure plan shall include each specific project funded, key milestones, all funding sources for each project, details of annual and lifecycle costs, and projected cost savings or cost avoidance to be achieved by the project: Provided further, That none of the funds provided in this or any previous Act for data center development shall be used in any manner other than the most managerially effective and economically sound, as determined by the Chief Information Officer.  
 Analysis and operations For necessary expenses for information analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $324,423,000, of which not to exceed $5,000 shall be for official reception and representation expenses, and of which $217,523,000 shall remain available until September 30, 2010: Provided, That none of the funds provided under this heading shall be available to commence operations of the National Applications Office law enforcement domain or the National Immigration Information Sharing Operation until the Secretary certifies in fiscal year 2009 that these programs comply with all existing laws, including all applicable privacy and civil liberties standards, and that certification is reviewed by the Government Accountability Office: Provided further, That none of the funds provided under this heading shall be available to commence operations of the National Applications Office civil applications domain or homeland security domain until the Secretary certifies that these programs comply with all existing laws, including all applicable privacy and civil liberties standards, and that certification is reviewed by the Government Accountability Office. 
 Office of the federal coordinator for gulf coast rebuilding For necessary expenses of the Office of the Federal Coordinator for Gulf Coast Rebuilding, $341,000. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $101,013,000, of which not to exceed $150,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.   
 IISecurity, enforcement, and investigations 
 U.S. Customs and border protection  
 Salaries and expenses For necessary expenses for enforcement of laws relating to border security, immigration, customs, and agricultural inspections and regulatory activities related to plant and animal imports; purchase and lease of up to 6,300 (3,300 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $7,534,346,000, of which $3,154,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $45,000 shall be for official reception and representation expenses; of which not less than $254,279,000 shall be for Air and Marine Operations; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; and of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided, That for fiscal year 2009, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act may be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: Provided further, That no funding available under this heading may be obligated for the operation of the Analytical Framework for Intelligence Officers until the Commissioner of U.S. Customs and Border Protection certifies that this Framework complies with all applicable laws, including section 552a of title 5, United States Code, and other laws protecting privacy, and such certification is reviewed by the Inspector General of the Department of Homeland Security.  
 Automation modernization For expenses for U.S. Customs and Border Protection automated systems, $511,334,000, to remain available until expended, of which not less than $316,851,000 shall be for the development of the Automated Commercial Environment: Provided, That of the total amount made available under this heading, $216,851,000 may not be obligated for the Automated Commercial Environment program until 30 days after the Committees on Appropriations of the Senate and the House of Representatives receive a report on the results to date and plans for the program from the Department of Homeland Security.  
 Border security fencing, infrastructure, and technology For expenses for customs and border protection fencing, infrastructure, and technology, $775,000,000, to remain available until expended: Provided, That of the amount provided under this heading, $400,000,000 shall not be obligated until the Committees on Appropriations of the Senate and the House of Representatives receive and approve a plan for expenditure, prepared by the Secretary of Homeland Security and submitted not later than 90 days after the date of the enactment of this Act, for a program to establish a security barrier along the borders of the United States of fencing and vehicle barriers, where practicable, and other forms of tactical infrastructure and technology, that includes the following— 
 (1) a detailed accounting of the program's implementation to date for all investments, including technology and tactical infrastructure, for funding already expended relative to system capabilities or services, system performance levels, mission benefits and outcomes, milestones, cost targets, program management capabilities, identification of the maximum investment, including lifecycle costs, related to the Secure Border Initiative program or any successor program, and description of the methodology used to obtain these cost figures;  
 (2) a description of how specific projects will further the objectives of the Secure Border Initiative, as defined in the Department of Homeland Security Secure Border Plan, and how the expenditure plan allocates funding to the highest priority border security needs;  
 (3) an explicit plan of action defining how all funds are to be obligated to meet future program commitments, with the planned expenditure of funds linked to the milestone-based delivery of specific capabilities, services, performance levels, mission benefits and outcomes, and program management capabilities;  
 (4) an identification of staffing, including full-time equivalents, contractors, and detailees, by program office;  
 (5) a description of how the plan addresses security needs at the Northern border and ports of entry, including infrastructure, technology, design and operations requirements, specific locations where funding would be used, and priorities for Northern border activities;  
 (6) a report on budget, obligations and expenditures, the activities completed, and the progress made by the program in terms of obtaining operational control of the entire border of the United States;  
 (7) a listing of all open Government Accountability Office and the Office of Inspector General recommendations related to the program and the status of Department of Homeland Security actions to address the recommendations, including milestones to fully address such recommendations;  
 (8) a certification by the Chief Procurement Officer of the Department that the program: (a) has been reviewed and approved in accordance with the investment management process of the Department, and that the process fulfills all capital planning and investment control requirements and reviews established by the Office of Management and Budget, including as provided in Circular A–11, part 7; (b) that the plans for the program comply with the Federal acquisition rules, requirements, guidelines, and practices, and a description of the actions being taken to address areas of non-compliance, the risks associated with such actions, together with any plans for addressing these risks, and the status of the implementation of such actions; (c) that procedures to prevent conflicts of interest between the prime integrator and major subcontractors are established and that the Secure Border Initiative Program Office has adequate staff and resources to effectively manage the Secure Border Initiative program, all contracts, including the exercise of technical oversight; and (d) the certifications required under this paragraph should be accompanied by all documents or memoranda, as well as documentation and a description of the investment review processes used to obtain such certifications;  
 (9) a certification by the Chief Information Officer of the Department that: (a) the system architecture of the program is sufficiently aligned with the information systems enterprise architecture of the Department to minimize future rework, including a description of all aspects of the architectures that were or were not assessed in making the alignment determination, the date of the alignment determination, and any known areas of misalignment together with the associated risks and corrective actions to address any such areas; (b) the program has a risk management process that regularly and proactively identifies, evaluates, mitigates, and monitors risks throughout the system life cycle and communicates high-risk conditions to U.S. Customs and Border Protection and Department investment decision–makers, as well as a listing of all the program's high risks and the status of efforts to address such risks; (c) an independent verification and validation agent is currently under contract for the projects funded under this heading; (d) and the certification required under this paragraph should be accompanied by all documents or memoranda, as well as documentation and a description of the investment review processes used to obtain such certification;  
 (10) a certification by the Chief Human Capital Officer of the Department that the human capital needs of the Secure Border Initiative program are being addressed so as to ensure adequate staff and resources to effectively manage the Secure Border Initiative, together with a description of SBI staffing priorities;  
 (11) an analysis by the Secretary for each segment, defined as not more than 15 miles, of fencing or tactical infrastructure, of the selected approach compared to other, alternative means of achieving operational control, and such analysis should include cost, level of operational control, possible unintended effects on communities, and other factors critical to the decision making process; and  
 (12) is reviewed by the Government Accountability Office: Provided further, That the Secretary shall report to the Committees on Appropriations of the Senate and the House of Representatives on program progress, and obligations and expenditures for all outstanding task orders as well as specific objectives to be achieved through the award of current and remaining task orders planned for the balance of available appropriations at least 15 days before the award of any task order requiring an obligation of funds in an amount greater than $25,000,000 and before the award of a task order that would cause cumulative obligations of funds to exceed 50 percent of the total amount appropriated: Provided further, That none of the funds provided under this heading may be obligated unless the Department has complied with section 102(b)(1)(C)(i) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), and the Secretary of Homeland Security certifies such to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That none of the funds under this heading may be obligated for any project or activity for which the Secretary has exercised waiver authority pursuant to section 102(c) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) until 15 days have elapsed from the date of the publication of the decision in the Federal Register.  
 Air and marine interdiction, operations, maintenance, and procurement For necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aircraft systems, and other related equipment of the air and marine program, including operational training and mission-related travel, and rental payments for facilities occupied by the air or marine interdiction and demand reduction programs, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts, $510,000,000, to remain available until expended: Provided, That no aircraft or other related equipment, with the exception of aircraft that are one-of-a-kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2009 without the prior approval of the Committees on Appropriations of the Senate and the House of Representatives.  
 Construction For necessary expenses to plan, construct, renovate, equip, and maintain buildings and facilities necessary for the administration and enforcement of the laws relating to customs and immigration, $363,501,000, to remain available until expended.  
 U.S. Immigration and customs enforcement  
 Salaries and expenses For necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $4,746,171,000, of which not to exceed $7,500,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $15,000 shall be for official reception and representation expenses; of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the child pornography tipline and anti-child exploitation activities as requested by the President; and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided, That of the total amount available, not less than $800,000,000 shall be available to identify aliens convicted of a crime and to remove them from the United States once they are judged deportable: Provided further, That the Secretary of Homeland Security or a designee of the Secretary shall report to the Committees on Appropriations of the Senate and the House of Representatives, at least quarterly, on progress implementing the preceding proviso, and the funds obligated during that quarter to make that progress: Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: Provided further, That of the total amount provided, $15,770,000 shall be for activities in fiscal year 2009 to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: Provided further, That none of the funds provided under this heading may be used to: (1) continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been violated; or (2) enter into any agreement delegating law enforcement authority to any State or political subdivision of a State as authorized under such section 287(g), other than at a jail, prison, or correctional institution, unless the Assistant Secretary of U.S. Immigration and Customs Enforcement reviews all requests from such State, including any political subdivision within the State, for such delegated authority to ensure that the Assistant Secretary gives priority to entering into agreements that will maximize the identification of aliens who are unlawfully present in the United States and have been convicted of dangerous crimes: Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the contracted facility receives two overall consecutive performance evaluations of less than “adequate” or the equivalent median score in any subsequent performance evaluation system: Provided further, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, not later than January 5, 2009, a plan for nationwide implementation of the Alternatives to Detention program that identifies: (1) the funds required for nationwide program implementation; (2) the timeframe for achieving nationwide program implementation; and (3) an estimate of the number of individuals who could be enrolled in a nationwide program: Provided further, That nothing under this heading shall prevent U.S. Immigation and Customs Enforcement from exercising those authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime.
 
 Federal protective service The revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally-owned and leased buildings and for the operations of the Federal Protective Service: Provided, That the Secretary of Homeland Security and the Director of the Office of Management and Budget shall adjust security fees as necessary to ensure fee collections are sufficient to ensure the Federal Protective Service maintains not fewer than 1,200 full-time equivalent staff and 900 full-time equivalent Police Officers, Inspectors, Area Commanders, and Special Agents who, while working, are directly engaged on a daily basis protecting and enforcing laws at Federal buildings (referred to as in-service field staff).  
 Automation modernization For expenses of immigration and customs enforcement automated systems, $57,000,000, to remain available until expended.Construction For necessary expenses to plan, construct, renovate, equip, and maintain buildings and facilities necessary for the administration and enforcement of the laws relating to customs and immigration, $10,000,000, to remain available until expended: Provided, That none of the funds made available under this heading may be used to solicit or consider any request to privatize facilities currently owned by the United States Government and used to detain aliens unlawfully present in the United States until the Committees on Appropriations of the Senate and the House of Representatives receive a plan for carrying out that privatization. 
 Transportation security administrationAviation security  (Including transfer of funds)For necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $4,743,018,000, to remain available until September 30, 2010, of which not to exceed $10,000 shall be for official reception and representation expenses: Provided, That of the total amount made available under this heading, not to exceed $3,940,710,000 shall be for screening operations, of which $294,000,000 shall be available only for procurement and installation of checked baggage explosive detection systems; and not to exceed $792,308,000 shall be for aviation security direction and enforcement: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That any funds collected and made available from aviation security fees pursuant to section 44940(i) of title 49, United States Code, may, notwithstanding paragraph (4) of such section 44940(i), be expended for the purpose of improving screening at airport screening checkpoints, which may include the purchase and utilization of emerging technology equipment; the refurbishment and replacement of current equipment; the installation of surveillance systems to monitor checkpoint activities; the modification of checkpoint infrastructure to support checkpoint reconfigurations; and the creation of additional checkpoints to screen aviation passengers and airport personnel: Provided further, That of the amounts provided under this heading, $10,000,000 may be transferred to the Surface Transportation Security, Transportation Threat Assessment and Credentialing, and Transportation Security Support appropriations in this Act for the purpose of implementing regulations and activities authorized in the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53): Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2009, so as to result in a final fiscal year appropriation from the general fund estimated at not more than $2,423,018,000: Provided further, That any security service fees collected in excess of the amount made available under this heading shall become available during fiscal year 2010. Surface transportation security For necessary expenses of the Transportation Security Administration related to providing surface transportation security activities, $49,606,000, to remain available until September 30, 2010.  Transportation threat assessment and credentialing For necessary expenses for the development and implementation of screening programs of the Office of Transportation Threat Assessment and Credentialing, $108,807,000, to remain available until September 30, 2010: Provided, That if the Assistant Secretary of Homeland Security (Transportation Security Administration) determines that the Secure Flight program does not need to check airline passenger names against the full terrorist watch list, the Assistant Secretary shall certify to the Committees on Appropriations of the Senate and the House of Representatives that no significant security risks are raised by screening airline passenger names only against a subset of the full terrorist watch list.  Transportation security support For necessary expenses of the Transportation Security Administration related to providing transportation security support and intelligence pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $950,235,000, to remain available until September 30, 2010: Provided, That of the funds appropriated under this heading, $10,000,000 may not be obligated until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives detailed expenditure plans for checkpoint support and explosive detection systems refurbishment, procurement, and installations on an airport-by-airport basis for fiscal year 2009: Provided further, That these plans shall be submitted no later than 60 days after the date of enactment of this Act.  
Federal air marshalsFor necessary expenses of the Federal Air Marshals, $821,861,000. Coast guard  Operating expenses For necessary expenses for the operation and maintenance of the Coast Guard not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; minor shore construction projects not exceeding $1,000,000 in total cost at any location; purchase of small boats with service lives of five years or less; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $6,201,830,000, of which $340,000,000 shall be for defense-related activities; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That none of the funds made available by this or any other Act shall be available for administrative expenses in connection with shipping commissioners in the United States: Provided further, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from yacht owners and credited to this appropriation: Provided further, That no funds may be obligated for operation of the Maritime Awareness Global Network until the Commandant of the Coast Guard certifies that Network complies with all applicable laws, including section 552a of title 5, United States Code, and other laws protecting privacy, and such certification is reviewed by the Inspector General of the Department of Homeland Security: Provided further, That the Commandant shall submit a financial management improvement plan that has been reviewed by the Inspector General of the Department of Homeland Security containing yearly, measurable milestones, to the Committees on Appropriations of the Senate and the House of Representatives by December 1, 2008: Provided further, That Coast Guard shall comply with the requirements of section 527 of Public Law 108–136 with respect to the Coast Guard Academy.  Environmental compliance and restoration For necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,000,000, to remain available until expended.  Reserve training For necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the reserve program; personnel and training costs; and equipment and services; $130,501,000.  Acquisition, construction, and improvements (including rescission)For necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease and operation of facilities and equipment, as authorized by law; $1,359,068,000, of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $69,000,000 shall be available until September 30, 2013, to acquire, repair, renovate, or improve vessels, small boats, and related equipment; of which $95,174,000 shall be available until September 30, 2011, for other equipment; of which $68,000,000 shall be available until September 30, 2011, for shore facilities and aids to navigation facilities; of which $95,572,000 shall be available for personnel compensation and benefits and related costs; of which $97,578,000 shall be available until expended for a new Coast Guard headquarters; and of which $933,744,000 shall be available until September 30, 2013, for the Integrated Deepwater Systems program: Provided, That of the funds made available for the Integrated Deepwater Systems program, $228,300,000 is for aircraft and $487,003,000 is for surface ships: Provided further, That $500,000,000 of the funds provided for the Integrated Deepwater Systems program may not be obligated until the Committees on Appropriations of the Senate and the House of Representatives receive directly from the Coast Guard and approve a plan for expenditure that— 
 (1) defines activities, milestones, yearly costs, and lifecycle costs for each new procurement of a major asset, including an independent cost estimate for each;  
 (2) identifies lifecycle staffing and training needs of Coast Guard project managers and procurement and contract staff;  
 (3) identifies competition to be conducted in, and summarizes the approved acquisition strategy for, each procurement;  
 (4) includes a certification by the Chief Human Capital Officer of the Department of Homeland Security that current human capital capabilities are sufficient to execute the plan;  
 (5) includes an explanation of each procurement that involves an indefinite delivery/indefinite quantity contract and explains the need for such contract;  
 (6) identifies individual project balances by fiscal year, including planned carryover into fiscal year 2009 by project;  
 (7) identifies operational gaps by asset and explains how funds provided in this Act address the shortfalls between current operational capabilities and requirements;  
 (8) includes a listing of all open Government Accountability Office and Office of Inspector General recommendations related to the program and the status of Coast Guard actions to address the recommendations, including milestones for fully addressing them;  
 (9) includes a certification by the Chief Procurement Officer of such Department that the program has been reviewed and approved in accordance with the investment management process of the Department, and that the process fulfills all capital planning and investment control requirements and reviews established by the Office of Management and Budget, including Circular A–11, part 7;  
 (10) identifies use of the Defense Contract Audit Agency;  
 (11) identifies the use of independent validation and verification; and  
 (12) is reviewed by the Government Accountability Office: Provided further, That no funding may be obligated for low rate initial production or initial production of any Integrated Deepwater Systems program asset until Coast Guard revises its Major Systems Acquisition Manual procedures to require a formal design review prior to the authorization of low rate initial production or initial production; Provided further, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, in conjunction with the President's fiscal year 2010 budget, a review of the Revised Deepwater Implementation Plan that identifies any changes to the plan for the fiscal year; an annual performance comparison of Integrated Deepwater Systems program assets to pre-Deepwater legacy assets; a status report of legacy assets; a detailed explanation of how the costs of legacy assets are being accounted for within the Integrated Deepwater Systems program; and the earned value management system gold card data for each Integrated Deepwater Systems program asset: Provided further, That the Secretary shall submit to the Committees on Appropriations of the Senate and the House of Representatives a comprehensive review of the Revised Deepwater Implementation Plan every five years, beginning in fiscal year 2011, that includes a complete projection of the acquisition costs and schedule for the duration of the plan through fiscal year 2027: Provided further, That the Secretary shall annually submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget is submitted under section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each capital budget line item— 
 (1) the proposed appropriation included in that budget;  
 (2) the total estimated cost of completion;  
 (3) projected funding levels for each fiscal year for the next five fiscal years or until project completion, whichever is earlier;  
 (4) an estimated completion date at the projected funding levels; and  
 (5) changes, if any, in the total estimated cost of completion or estimated completion date from previous future-years capital investment plans submitted to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That the Secretary shall ensure that amounts specified in the future-years capital investment plan are consistent to the maximum extent practicable with proposed appropriations necessary to support the programs, projects, and activities of the Coast Guard in the President's budget as submitted under section 1105(a) of title 31, United States Code, for that fiscal year: Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be identified and justified: Provided further, That of amounts unexpended under this heading in Public Law 108–334 for VTOL unmanned aerial vehicles (VUAV), $20,000,000 is rescinded: Provided further, That subsections (a), and (b) of section 6402 of the U.S. Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28) shall apply to fiscal year 2009. 
Alteration of BridgesFor necessary expenses for alteration or removal of obstructive bridges, as authorized by section 6 of the Truman-Hobbs Act (33 U.S.C. 516), $12,000,000, to remain available until expended. Research, development, test, and evaluation For necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $16,000,000, to remain available until expended, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.  Retired pay For retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,236,745,000, to remain available until expended.  United states secret service  Salaries and expenses For necessary expenses of the United States Secret Service, including purchase of not to exceed 675 vehicles for police-type use, of which 645 shall be for replacement only, and hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees where a protective assignment during the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the Senate and the House of Representatives; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,366,620,000; of which not to exceed $25,000 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; and of which $6,000,000 shall be available until expended for a grant for activities related to the investigations of missing and exploited children: Provided, That up to $18,000,000 shall be available until September 30, 2010, for protective travel: Provided further, That up to $1,000,000 shall be available until expended for National Special Security Events: Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Executive agencies, as defined in section 105 of title 5, United States Code, receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: Provided further, That none of the funds available under this heading shall be available for the protection of the head of a Federal agency other than the Secretary of Homeland Security unless the Director of the United States Secret Service enters into an agreement to perform such protection on a fully reimbursable basis.  Acquisition, construction, improvements, and related expenses For necessary expenses for acquisition, construction, repair, alteration, and improvement of facilities, $4,225,000, to remain available until expended.   
 IIIProtection, Preparedness, Response, and Recovery 
 National protection and programs directorate  Management and administration For salaries and expenses of the Office of the Under Secretary for the National Protection and Programs Directorate, support for operations, information technology, and the Office of Risk Management and Analysis, $50,100,000: Provided, That not to exceed $5,000 shall be for official reception and representation expenses.  Infrastructure protection and information security For necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $846,756,000, of which $760,707,000 shall remain available until September 30, 2010: Provided, That none of the funds made available under this heading for development of the information technology system known as the REAL ID hub shall be available to create any new system of records from the data accessible by such information technology system, or to create any means of access by Federal agencies to such information technology system: Provided further, That of the amount made available under this heading, $121,212,000 may not be obligated for the National Cyber Security Initiative program, $24,000,000 may not be obligated for the Next Generation Networks program, and $14,100,000 may not be obligated for the National Command and Coordination Capability program until the Committees on Appropriations of the Senate and House of Representatives receive and approve a plan for expenditure for that program that describes the strategic context of the program; the specific goals and milestones set for the program; and the funds allocated to achieving each of those goals.  United states visitor and immigrant status indicator technology For necessary expenses for the development of the United States Visitor and Immigrant Status Indicator Technology project, as authorized by section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a), $390,300,000, to remain available until expended: Provided, That of the total amount made available under this heading, $90,000,000 may not be obligated for the United States Visitor and Immigrant Status Indicator Technology project until the Committees on Appropriations of the Senate and the House of Representatives receive and approve a plan for expenditure prepared by the Secretary of Homeland Security that includes— 
 (1) a detailed accounting of the program's progress to date relative to system capabilities or services, system performance levels, mission benefits and outcomes, milestones, cost targets, and program management capabilities;  
 (2) an explicit plan of action defining how all funds are to be obligated to meet future program commitments, with the planned expenditure of funds linked to the milestone-based delivery of specific capabilities, services, performance levels, mission benefits and outcomes, and program management capabilities;  
 (3) a listing of all open Government Accountability Office and Office of Inspector General recommendations related to the program and the status of Department of Homeland Security actions to address the recommendations, including milestones for fully addressing such recommendations;  
 (4) 
(a)a certification by the Chief Procurement Officer of the Department that
 (1)the program has been reviewed and approved in accordance with the investment management process of the Department;
 (2)the process fulfills all capital planning and investment control requirements and reviews established by the Office of Management and Budget, including as provided in Circular A–11, part 7; and
 (3)the plans for the program comply with the Federal acquisition rules, requirements, guidelines, and practices; and 
(b)a description by the Chief Procurement Officer of the actions being taken to address areas of non-compliance, the risks associated with such areas as well as any plans for addressing such risks, and the status of the implementation of such actions;  
 (5) 
(a)a certification by the Chief Information Officer of the Department that
 (1)an independent verification and validation agent is currently under contract for the project;
 (2)the system architecture of the program is sufficiently aligned with the information systems enterprise architecture of the Department to minimize future rework, including a description of all aspects of the architecture that were or were not assessed in making the alignment determination, the date of the alignment determination, and any known areas of misalignment along with the associated risks and corrective actions to address any such areas; and 
(3)the program has a risk management process that regularly identifies, evaluates, mitigates, and monitors risks throughout the system life cycle, and communicates high-risk conditions to agency and Department investment decision makers; and 
(b)a listing by the Chief Information Officer of all the program's high risks and the status of efforts to address them; 
 (6) a certification by the Chief Human Capital Officer of the Department that the human capital needs of the program are being strategically and proactively managed, and that current human capital capabilities are sufficient to execute the plans discussed in the report;  
 (7) a complete schedule for the full implementation of a biometric exit program or a certification that such program is not possible within five years;  
 (8) a detailed accounting of operation and maintenance, contractor services, and program costs associated with the management of identity services; and  
 (9) is reviewed by the Government Accountability Office:  Provided further, That no funding under this heading shall be obligated for implementation of a final air exit solution pursuant to the notice of proposed rulemaking (DHS-2008-0039) published on April 24, 2008, until the Committees on Appropriations of the Senate and the House of Representatives receive and approve a report on pilot tests of the air exit solution, which shall be reviewed by the Government Accountability Office, and which shall test at least two scenarios: (a) where the airlines collect and transmit biometric exit data as proposed in the notice of proposed rulemaking and (b) where U.S. Customs and Border Protection collects such information at the departure gates.  Office of health affairs For necessary expenses of the Office of Health Affairs, $134,404,000, of which $29,223,000 is for salaries and expenses; and of which $105,181,000 is to remain available until September 30, 2010, for biosurveillance, BioWatch, medical readiness planning, chemical response, and other activities: Provided, That not to exceed $3,000 shall be for official reception and representation expenses.  Federal emergency management agency  Management and administration For necessary expenses for management and administration of the Federal Emergency Management Agency, $821,151,000, including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), and the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394): Provided, That not to exceed $3,000 shall be for official reception and representation expenses: Provided further, That the President's budget submitted under section 1105(a) of title 31, United States Code, shall be detailed by office for the Federal Emergency Management Agency: Provided further, That of the total amount made available under this heading, $32,500,000 shall be for the Urban Search and Rescue Response System, of which not to exceed $1,600,000 may be made available for administrative costs: Provided further, That of the total amount made available under this heading, $6,342,000 shall be for the Office of National Capital Region Coordination: Provided further, That of the total amount made available under this heading, $5,000,000 shall be for the development of tools and systems to measure the achievement and effectiveness of first responder grant programs: Provided further, That of the funds made available in the previous proviso, $2,500,000 shall not be available for obligation until the Committees on Appropriations of the Senate and the House of Representatives receive from the Secretary of Homeland Security a detailed plan for expenditure that has been reviewed by the Government Accountability Office.  State and local programs  (including transfer of funds) For grants, contracts, cooperative agreements, and other activities, $3,056,000,000 shall be allocated as follows: 
 (1)  $950,000,000 shall be for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605): Provided, That of the amount provided by this paragraph, $60,000,000 shall be for Operation Stonegarden: Provided further, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2009, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004.  
 (2)  $850,000,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which, notwithstanding subsection (c)(1) of such section, $15,000,000 shall be for grants to organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such code) determined by the Secretary to be at high-risk of a terrorist attack.  
 (3)  $50,000,000 shall be for the Metropolitan Medical Response System in accordance with section 635 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 723).  
 (4)  $15,000,000 shall be for the Citizens Corps Program.  
 (5) $400,000,000 shall be for public transportation security assistance and railroad security assistance under sections 1406 and 1513 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1135 and 1163): Provided, That such public transportation security assistance shall be provided directly to public transportation agencies: Provided further, That no cost share shall be required from public transportation agencies or Amtrak for such assistance.  
 (6)  $400,000,000 shall be for port security grants in accordance with 46 U.S.C. 70107.  
 (7)  $12,000,000 shall be for over-the-road bus security assistance under section 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1182).  
 (8)  $8,000,000 shall be for trucking industry security grants.  
 (9)  $50,000,000 shall be for the interoperable emergency communications grant program under section 1809 of the Homeland Security Act of 2002 (6 U.S.C. 579). 
 (10)  $35,000,000 shall remain available until expended, for grants for Emergency Operations Centers under section 614 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c), as detailed in the Committee report accompanying this Act. 
 (11)  $50,000,000 shall be for grants under section 204 of the REAL ID Act of 2005 (Public Law 109–13; 49 U.S.C. 30301 note).  
 (12)  $236,000,000 shall be for training, exercises, technical assistance, and other programs: Provided, That not to exceed 2 percent of the amounts provided under this heading may be transferred to the Federal Emergency Management Agency Management and Administration account for program administration: Provided further, That for grants under paragraphs (1) through (4), the applications for grants shall be made available to eligible applicants not later than 25 days after the date of enactment of this Act, that eligible applicants shall submit applications not later than 90 days after the grant announcement, and that the Administrator of the Federal Emergency Management Agency shall act within 90 days after receipt of an application: Provided further, That for grants under paragraphs (5) through (9), the applications for grants shall be made available to eligible applicants not later than 30 days after the date of enactment of this Act, that eligible applicants shall submit applications within 45 days after the grant announcement, and that the Federal Emergency Management Agency shall act not later than 60 days after receipt of an application: Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the Secretary of Homeland Security: Provided further, That (a) the Center for Domestic Preparedness may provide training to emergency response providers from the Federal Government, foreign governments, or private entities, if the Center for Domestic Preparedness is reimbursed for the cost of such training, and any reimbursement under this subsection shall be credited to the account from which the expenditure being reimbursed was made and shall be available, without fiscal year limitation, for the purposes for which amounts in the account may be expended, (b) the head of the Center for Domestic Preparedness shall ensure that any training provided under (a) does not interfere with the primary mission of the Center to train State and local emergency response providers: Provided further, That the Government Accountability Office shall report to the Committees on Appropriations of the Senate and the House of Representatives regarding the data, assumptions, and methodology that the Department of Homeland Security uses to assess risk and allocate grants under the Urban Area Security Initiative and the State Homeland Security Grant Program not later than 45 days after the date of enactment of this Act: Provided further, That the report shall include an assessment of the reliability and validity of the data used, the basis for the assumptions used, how the methodology is applied to determine the risk scores for individual locations, an analysis of the usefulness of placing States and cities into tier groups, and the allocation of grants to eligible locations: Provided further, That the Department shall provide the Government Accountability Office with the actual data that the Department used for its risk assessment and grant allocation for at least two locations at the discretion of the Government Accountability Office for the 2008 grant allocation process: Provided further, That the Department shall provide the Government Accountability Office access to all data needed for its analysis and report, including specifics on all changes for the fiscal year 2009 process, including all changes in data, assumptions, and weights used in methodology, within seven days after the date of enactment of this Act: Provided further, That any subsequent changes made regarding the risk methodology after the initial information is provided to the Government Accountability Office shall be provided within seven days after the change is made.   Firefighter assistance grants For necessary expenses for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $800,000,000, of which $570,000,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $230,000,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a), to remain available until September 30, 2010: Provided, That not to exceed 3 percent of the amount available under this heading shall be available for program administration.Emergency Management Performance Grants For necessary expenses for emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $315,000,000: Provided, That total administrative costs shall not exceed 3 percent of the total amount appropriated under this heading. Radiological emergency preparedness program The aggregate charges assessed during fiscal year 2009, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its radiological emergency preparedness program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2009, and remain available until expended.United states fire administration For necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $44,979,000. Disaster relief (including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $1,900,000,000, to remain available until expended: Provided, That of the total amount provided, $15,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters, subject to section 503 of this Act: Provided further, That up to $90,600,000 may be transferred to Management and Administration, Federal Emergency Management Agency for management and administration functions: Provided further, That the amount provided in the previous proviso shall not be available for transfer to Management and Administration until the Federal Emergency Management Agency submits an implementation plan to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That the Federal Emergency Management Agency shall submit the monthly Disaster Relief report,as specified in Public Law 110–161, to the Committees on Appropriations of the Senate and the House of Representatives, and include the amounts provided to each Federal Agency for mission assignments:Provided further, That for any request for reimbursement from a Federal agency to the Department of Homeland Security to cover expenditures under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), or any mission assignment orders issued by the Department for such purposes, the Secretary of Homeland Security shall take appropriate steps to ensure that each agency is periodically reminded of Department policies on— 
 (1) the detailed information required in supporting documentation for reimbursements; and  
 (2) the necessity for timeliness of agency billings. Provided further, That 30 days after the date on which the President declares that a major disaster exists, the Administrator of the Federal Emergency Management Agency shall submit to Congress, and shall publish on the website of the Federal Emergency Management Agency, a report that summarizes damage assessment information used to make a declaration that a major disaster exists, except that the Administrator may redact from such a report any data that the Administrator determines would compromise national security.
 Disaster assistance direct loan program account For activities under section 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5162), $295,000: Provided, That gross obligations for the principal amount of direct loans shall not exceed $25,000,000: Provided further, That the cost of modifying such loans shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a).  Flood map modernization fund For necessary expenses under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), $220,000,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended: Provided, That total administrative costs shall not exceed 3 percent of the total amount appropriated under this heading.  National flood insurance fund For activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), and the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), $156,599,000, which shall be derived from offsetting collections assessed and collected under section 1308(b)(3) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(b)(3)), and which shall be available as follows: (1) not to exceed $49,418,000 for salaries and expenses associated with flood mitigation and flood insurance operations; and (2) no less than $107,181,000 for flood plain management and flood mapping, to remain available until September 30, 2010: Provided, That any additional fees collected pursuant to section 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2009, no funds shall be available from the National Flood Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess of: (1) $85,000,000 for operating expenses; (2) $869,905,000 for commissions and taxes of agents; (3) such sums as are necessary for interest on Treasury borrowings; and (4) $125,700,000 which shall remain available until expended for flood mitigation activities, of which $80,000,000 is for severe repetitive loss properties under section 1361A of that Act (42 U.S.C. 4102a), of which $10,000,000 is for repetitive insurance claims properties under section 1323 of that Act (42 U.S.C. 4030), and of which $35,700,000 is for flood mitigation assistance under section 1366 of that Act (42 U.S.C. 4104c) notwithstanding subparagraphs (B) and (C) of subsection (b)(3) and subsection (f) of section 1366 (42 U.S.C. 4104c) and subsection (a)(7) of section 1310 of that Act (42 U.S.C. 4017): Provided further, That amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(i) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(i)) shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding subsection (f)(8) of such section 102, subsection (i) of such section 1366, and paragraphs (2) and (3) of section 1367(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104d(b)): Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation. National predisaster mitigation fund For the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), notwithstanding subsection (m) of such section, $75,000,000, to remain available until expended and as detailed in the Committee report accompanying this Act: Provided, That the total administrative costs associated with such grants shall not exceed 3 percent of the total amount made available under this heading.  Emergency food and shelter To carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $200,000,000, to remain available until expended: Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading.Cerro Grande Fire ClaimsOf the funds made available under this heading for obligation in prior years, $9,000,000 are cancelled. 
 IVResearch and Development, Training, and Services 
 United States Citizenship and Immigration Services For necessary expenses for citizenship and immigration services, $101,740,000; Provided, That notwithstanding any other provision of law, funds available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to five vehicles, of which two are for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles between the employees' residences and places of employment.  
 Federal law enforcement training center  
 Salaries and expenses For necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $242,530,000, of which up to $48,611,000 shall remain available until September 30, 2010 for materials and support costs of Federal law enforcement basic training; of which $300,000 shall remain available until expended for Federal law enforcement agencies participating in training accreditation, to be distributed as determined by the Federal Law Enforcement Training Center for the needs of participating agencies; and of which not to exceed $12,000 shall be for official reception and representation expenses: Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended by Public Law 110–161 (121 Stat. 2068), is further amended by striking December 31, 2010 and inserting December 31, 2011; Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors: Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year.  
 Acquisitions, construction, improvements, and related expenses For acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $43,456,000, to remain available until expended: Provided, That the Center is authorized to accept reimbursement to this appropriation from government agencies requesting the construction of special use facilities.  
 Science and technology  
 Management and administration For salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $132,100,000: Provided, That not to exceed $15,000 shall be for official reception and representation expenses.  
 Research, development, acquisition, and operations For necessary expenses for science and technology research, including advanced research projects; development; test and evaluation; acquisition; and operations; as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.); $754,897,000, to remain available until expended: Provided, That none of the funds made available under this heading shall be obligated for a follow-on program to the Analysis, Dissemination, Visualization, Insight, and Semantic Enhancement program: Provided further, That none of the funds available under this heading shall be available for the design and construction of a National Bio and Agro-defense Facility located on the United States mainland until the Secretary of Homeland Security completes a risk analysis of whether foot-and-mouth disease work can be done safely on the United States mainland and this risk assessment is reviewed by the Government Accountability Office.  
 Domestic nuclear detection office  
 Management and administration For salaries and expenses of the Domestic Nuclear Detection Office as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.) for management and administration of programs and activities, $35,475,000: Provided, That not to exceed $3,000 shall be for official reception and representation expenses.  
 Research, development, and operations For necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $333,200,000, to remain available until expended.  
 Systems acquisition For expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $175,700,000, to remain available until September 30, 2011: Provided, That none of the funds appropriated under this heading shall be obligated for full-scale procurement of Advanced Spectroscopic Portal Monitors until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives a report certifying that a significant increase in operational effectiveness will be achieved: Provided further, That the Secretary shall submit separate and distinct certifications prior to the procurement of Advanced Spectroscopic Portal Monitors for primary and secondary deployment that address the unique requirements for operational effectiveness of each type of deployment: Provided further, That none of the funds appropriated under this heading shall be used for high-risk concurrent development and production of mutually dependent software and hardware.   
 V General provisions 
 501. No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
 502. Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.  
 503. 
 (a) None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2009, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program, project, or activity; (2) eliminates a program, project, office, or activity; (3) increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by either of the Committees on Appropriations of the Senate or the House of Representatives for a different purpose; or (5) contracts out any function or activity for which funding levels were requested for Federal full-time equivalents in the object classification tables contained in the fiscal year 2009 Budget Appendix for the Department of Homeland Security, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds.  
 (b) None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2009, or provided from any accounts in the Treasury of the United States derived by the collection of fees or proceeds available to the agencies funded by this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is less, that: (1) augments existing programs, projects, or activities; (2) reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by the Congress; or (3) results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds.  
 (c) Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfers: Provided, That any transfer under this section shall be treated as a reprogramming of funds under subsection (b) and shall not be available for obligation unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such transfer.  
 (d) Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed within or transferred between appropriations after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property.   
 504. None of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Department of Homeland Security Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2009 budget, but not including sedan service, shuttle service, transit subsidy, mail operations, parking, and competitive sourcing: Provided, That any additional activities and amounts shall be approved by the Committees on Appropriations of the Senate and the House of Representatives 30 days in advance of obligation.  
 505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2009 from appropriations for salaries and expenses for fiscal year 2009 in this Act shall remain available through September 30, 2010, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a request shall be submitted to and approved by the Committees on Appropriations of the Senate and the House of Representatives in accordance with section 503 of this Act.  
 506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2009 until the enactment of an Act authorizing intelligence activities for fiscal year 2009.  
507. None of the funds made available by this Act may be used to make a grant allocation, discretionary grant award, discretionary contract award, or to issue a letter of intent totaling in excess of $1,000,000, or to announce publicly the intention to make such an award, including a contract covered by the Federal Acquisition Regulation, unless the Secretary of Homeland Security notifies the Committees on Appropriations of the Senate and the House of Representatives at least three full business days in advance: Provided, That no notification shall involve funds that are not available for obligation: Provided further, That the notification shall include the amount of the award, the fiscal year in which the funds for the award were appropriated, and the account from which the funds are being drawn: Provided further, That the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives five full business days in advance of announcing publicly the intention of making an award under State Homeland Security Grant Program; and under the Urban Area Security Initiative.  
 508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Center may obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities.  
509. None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.  
510.Sections 512, 519, 520, 522, 523, 528, 529, 530, 531, and 556 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2072, 2073, 2074, 2082) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act.  
 511. 
 (a) None of the funds provided by this or previous appropriations Acts may be obligated for deployment or implementation, on other than a test basis, of the Secure Flight program or any other follow-on or successor passenger prescreening program, until the Secretary of Homeland Security certifies, and the Government Accountability Office reports, to the Committees on Appropriations of the Senate and the House of Representatives, that all ten of the conditions contained in paragraphs (1) through (10) of section 522(a) of Public Law 108–334 (118 Stat. 1319) have been successfully met.  
 (b) The report required by subsection (a) shall be submitted within 90 days after the Secretary provides the requisite certification, and periodically thereafter, if necessary, until the Government Accountability Office confirms that all ten conditions have been successfully met.  
 (c) Within 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a detailed plan that describes: (1) the dates for achieving key milestones, including the date or timeframes that the Secretary will certify the program under subsection (a); and (2) the methodology to be followed to support the Secretary's certification, as required under subsection (a).  
 (d) During the testing phase permitted by subsection (a), no information gathered from passengers, foreign or domestic air carriers, or reservation systems may be used to screen aviation passengers, or delay or deny boarding to such passengers, except in instances where passenger names are matched to a Government watch list.  
 (e) None of the funds provided in this or previous appropriations Acts may be utilized to develop or test algorithms assigning risk to passengers whose names are not on Government watch lists.  
 (f) None of the funds provided in this or any other Act may be used for data or a database that is obtained from or remains under the control of a non-Federal entity: Provided, That this restriction shall not apply to Passenger Name Record data obtained from air carriers.   
 512. None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided as of June 1, 2004, by employees (including employees serving on a temporary or term basis) of United States Citizenship and Immigration Services of the Department of Homeland Security who are known as of that date as Immigration Information Officers, Contact Representatives, or Investigative Assistants.  
 513. 
 (a) The Secretary of Homeland Security shall research, develop, and procure new technologies to inspect and screen air cargo carried on passenger aircraft by the earliest date possible.  
 (b) Existing checked baggage explosive detection equipment and screeners shall be utilized to screen air cargo carried on passenger aircraft to the greatest extent practicable at each airport until technologies developed under subsection (a) are available.  
 (c) The Assistant Secretary of Homeland Security (Transportation Security Administration) shall work with air carriers and airports to ensure that the screening of cargo carried on passenger aircraft, as defined in section 44901(g)(5) of title 49, United States Code, increases incrementally each quarter.  
 (d) Not later than 45 days after the end of each quarter, the Assistant Secretary shall submit to the Committees on Appropriations of the Senate and the House of Representatives a report on air cargo inspection statistics by airport and air carrier detailing the incremental progress being made to meet the requirements of section 44901(g)(2) of title 49, United States Code.   
 514. Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004, 2005, 2006, 2007, and 2008 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, for air cargo, baggage, and checkpoint screening systems, subject to notification: Provided, That quarterly reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are recovered or deobligated.  
 515. The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations during fiscal year 2009.  
516. Within 45 days after the close of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations, on-board versus funded full-time equivalent staffing levels, and the number of contract employees by office.  
517. Section 532(a) of Public Law 109–295 (120 Stat. 1384) is amended by striking 2008 and inserting 2009.  
518. In fiscal year 2009, none of the funds made available in this or any other Act may be used to enforce section 4025(1) of Public Law 108–458 unless the Assistant Secretary of Homeland Security (Transportation Security Administration) reverses the determination of July 19, 2007, that butane lighters are not a significant threat to civil aviation security.  
 519. None of the funds provided in this Act may be used to reduce operations within the Civil Engineering Program of the Coast Guard nationwide, including the civil engineering units, facilities, design and construction centers, maintenance and logistics command centers, and the Coast Guard Academy, except as specifically authorized by a statute enacted after the date of the enactment of this Act.  
 520. 
 (a) Except as provided in subsection (b), none of the funds appropriated in this Act to the Office of the Secretary and Executive Management, the Office of the Under Secretary for Management, or the Office of the Chief Financial Officer, may be obligated for a grant or contract awarded by a means other than full and open competition.  
 (b) Subsection (a) does not apply to obligation of funds for a contract awarded— 
 (1) by a means that is required by a Federal statute, including obligation for a purchase made under a mandated preferential program, such as the AbilityOne Program, that is authorized under the Javits-Wagner-O'Day Act (41 U.S.C. 46 et seq.);  
 (2) under the Small Business Act (15 U.S.C. 631 et seq.);
(3)in an amount less than the simplified acquisition threshold described under section 302A(a) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 252a(a)); or
(4)by another Federal agency using funds provided through an interagency agreement.   
 (c)
(1)Subject to paragraph (2), the Secretary of Homeland Security may waive the application of this section to the award of a contract in the period of a national emergency determined by the Secretary; and
(2)Not later than five days after the date on which the Secretary of Homeland Security issues a waiver under this subsection, the Secretary shall submit notification of that waiver to the Committees on Appropriations of the Senate and the House of Representatives, including a description of the applicable contract and an explanation of why the waiver authority was used.  
 (d) In addition to the requirements established by this section, the Inspector General of the Department of Homeland Security shall review departmental contracts awarded through other than full and open competition to assess departmental compliance with applicable laws and regulations: Provided, That the Inspector General shall review selected contracts awarded in the previous fiscal year through other than full and open competition: Provided further, That in determining which contracts to review, the Inspector General shall consider the cost and complexity of the goods and services to be provided under a contract, the criticality of a contract to fulfilling Department missions, past performance problems on similar contracts or by a selected vendor, complaints received about the award process or contractor performance, and such other factors as the Inspector General considers relevant: Provided further, That the Inspector General shall report the results of the reviews to the Committees on Appropriations of the Senate and the House of Representatives.   
 521. None of the funds provided by this or previous appropriations Acts shall be used to fund any position designated as a Principal Federal Official for any Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) declared disasters or emergencies or to designate such positions if any Federal Coordinating Officer is also designated at the same time.  
522. None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit.  
523. None of the funds made available in this Act may be used to destroy or put out to pasture any horse or other equine belonging to the Federal Government that has become unfit for service, unless the trainer or handler is first given the option to take possession of the equine through an adoption program that has safeguards against slaughter and inhumane treatment.  
524. None of the funds made available to the Office of the Secretary and Executive Management under this Act may be expended for any new hires by the Department of Homeland Security that are not verified through the basic pilot program established under section 401 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).  
 525. None of the funds made available in this Act may be used by the Secretary of Homeland Security or any delegate of the Secretary to issue any rule or regulation which implements the Notice of Proposed Rulemaking related to Petitions for Aliens To Perform Temporary Nonagricultural Services or Labor (H–2B) set out beginning on 70 Fed. Reg. 3984 (January 27, 2005).  
526.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended—
(1)in subsection (a), by striking “Until September 30, 2008,” and inserting Until September 30, 2009 and subject to subsection (d),;
(2)by redesignating subsection (d) as subsection (e); and
(3)by inserting after subsection (c) the following:

(d)Additional requirements
(1)In generalThe authority of the Secretary under this section shall terminate September 30, 2008, unless before that date the Secretary—
(A)issues policy guidance detailing the appropriate use of that authority; and
(B)provides additional training to each employee that is authorized to exercise that authority.
(2)ReportThe Secretary shall provide an annual report to the Committees on Appropriations of the Senate and the House of Representatives and the Committee on Homeland Security of the House of Representatives detailing the projects for which the authority granted by subsection (a) was used, the rationale for its use, the funds spent using that authority, the outcome of each project for which that authority was used, and the results of any audits of such projects..  
 527. Notwithstanding any other provision of law, if the Secretary of Homeland Security determines that the National Bio and Agro-defense Facility should be located at a site other than Plum Island, the Secretary is authorized to liquidate the Plum Island asset by directing the Administrator of General Services to sell through public sale all real and related personal property and transportation assets that support Plum Island operations, subject to such terms and conditions as necessary to protect Government interests and meet program requirements: Provided, That the gross proceeds of such sale shall be deposited into a separate account that shall be available, along with any other available appropriations, for use by the Secretary in the acquisition of the site for and the construction of the National Bio and Agro-defense Facility: Provided further, That the Secretary may use such gross proceeds of sale to reimburse any fund of the Secretary used to pay for the costs associated with the sale, including due diligence requirements, necessary environmental remediation, and reimbursement of expenses incurred by the General Services Administration which shall not exceed 1 percent of the sale price: Provided further, That the net proceeds remaining after such use shall be available to the Secretary for design and construction of a new Department of Homeland Security headquarters facility, excluding daily operations and maintenance costs: Provided further, That the proceeds derived from the sale shall be available to the Secretary without further appropriation until expended and subject to approval pursuant to section 503 of this Act.  
528.Any official that is required by this Act to perform any act may not delegate any authority to perform that act unless specifically authorized by this Act to delegate that authority.
529.Within 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a listing of programs, projects, and activities by account, including all specific dollar amounts specified in the bill and report from which all reprogrammings will be based. 
530.
(a)None of the funds provided by this or any other Act may be obligated for the development, testing, deployment, or operation of any portion of a human resources management system authorized by 5 U.S.C. 9701(a), or by regulations prescribed pursuant to such section, for an employee as defined in 5 U.S.C. 7103(a)(2).
(b)The Secretary of Homeland Security shall collaborate with employee representatives in the manner prescribed in 5 U.S.C. 9701(e), in the planning, testing, and development of any portion of a human resources management system that is developed, tested, or deployed for persons excluded from the definition of employee as that term is defined in 5 U.S.C. 7103(a)(2).
531.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives approve the proposed transfers.
532.In the current fiscal year and any fiscal year thereafter, none of the funds made available to the Department of Homeland Security in this or any other Act may be used for a grant or contract for any project that does not comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code. The President may suspend the application of the preceding sentence during a national emergency.
533.Section 520 of Public Law 108–90 (6 U.S.C. 469) is amended—
(1)by inserting (a) Fees.— before For fiscal year 2004 and thereafter; and
(2)by adding at the end the following:

(b)Recurrent training of aliens in operation of aircraft
(1)Process for reviewing threat assessmentsNotwithstanding section 44939(e) of title 49, United States Code, the Secretary shall establish a process to ensure that an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3)) applying for recurrent training in the operation of any aircraft is properly identified and has not, since the time of any prior threat assessment conducted pursuant to section 44939(a) of such title, become a risk to aviation or national security.
(2)Interruption of trainingIf the Secretary determines, in carrying out the process established under paragraph (1), that an alien is a present risk to aviation or national security, the Secretary shall immediately notify the person providing the training of the determination and that person shall not provide the training or if such training has commenced that person shall immediately terminate the training.
(3)FeesThe Secretary may charge reasonable fees under subsection (a) for providing credentialing and background investigations for aliens in connection with the process for recurrent training established under paragraph (1). Such fees shall be promulgated by notice in the Federal Register..
534.
(a)Not later than six months from the date of enactment of this Act, the Secretary of Homeland Security shall consult with the Secretaries of Defense and Transportation and develop a concept of operations for unmanned aerial systems in United States national airspace system for the purposes of border and maritime security operations.
(b)The Secretary of Homeland Security shall report to the Committees on Appropriations of the Senate and House of Representatives not later than 30 days after enactment of this Act on any foreseeable challenges to complying with subsection (a).
535.None of the funds made available in this Act for United States Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be—
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or
(2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262).
536.Except as provided in section 514 of this Act, the Secretary of Homeland Security may utilize cost savings from any recovered or deobligated funds for fiscal years 2004 through 2008 and funds appropriated for fiscal year 2009 that may not be necessary due to staffing shortfalls in the Department of Homeland Security, for fuel costs that exceed the amount requested in the fiscal year 2009 budget request: Provided, That quarterly reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are utilized for fuel expenses: Provided further, That these reports shall clearly delineate the funding source and explain why the funds are available for obligation.
537.If the Assistant Secretary of Homeland Security (Transportation Security Administration) determines that an airport does not need to participate in the basic pilot program, the Assistant Secretary shall certify to the Committees of Appropriations of the Senate and the House of Representatives that no security risks will result by such non-participation. 
VIAdditional disaster assistance for fiscal year 2008 for midwestern United States and other purposesDepartment of Homeland SecurityFederal emergency management agencyDisaster assistance direct loan program accountFor an additional amount for Disaster Assistance Direct Loan Program Account for the cost of direct loans as authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), $93,950,000, to become available upon the enactment of this Act and to remain available until expended, and to be used to assist local governments affected by recent floods and tornadoes in the Midwestern United States and for other purposes in providing essential services, of which $500,000 is for administrative expenses to carry out the direct loan program: Provided, That such funds may be made to subsidize gross obligations for the principal amount of direct loans not to exceed $100,000,000: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That the amounts provided under this heading are designated as an emergency requirement and necessary to meet emergency needs pursuant to section 204(a) of S. Con. Res. 21 (110th Congress) and section 301(b)(2) of S. Con. Res. 70 (110th Congress), the concurrent resolutions on the budget for fiscal years 2008 and 2009.
This Act may be cited as the Department of Homeland Security Appropriations Act, 2009.
 
 
 
September 18, 2008 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
